United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         March 6, 2002

                                             Before


                              Hon. WILLIAM J. BAUER, Circuit Judge

                              Hon. FRANK H. EASTERBROOK, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge


GAMBA M. RASTAFARI, also known as                           Appeal from the United
GREGORY ROUSTER ,                                           States District Court for the
           Petitioner-Appellant,                            Northern District of Indiana,
                                                            South Bend Division.
No. 00-4063
                                                            No. 99 C 608
               v.

RONDLE ANDERSON,                                            Allen Sharp,
           Respondent-Appellee.                                Judge.


                                           ORDER

       The slip opinion issued in the above-entitled cause on January 22, 2002, is amended as
follows:

       On page 35, under the “III. Conclusion” Section, the sentence should read:

        Because of the foregoing, we AFFIRM the district court's denial of Rouster's petition for
writ of habeas corpus.